Citation Nr: 1713029	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral plantar fasciitis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1998. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a videoconference hearing at the RO in August 2011 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The case was previously before the Board in December 2011 and August 2012.  In December 2011, the Board granted an increased rating of 30 percent but no higher for the Veteran's service-connected bilateral plantar fasciitis.  The Board also granted service connection for sleep apnea and remanded the claim for entitlement to a TDIU due to service-connected disabilities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2012, the Court granted a Joint Motion for Partial Remand, thereby vacating the December 2011 Board decision, to the extent that it awarded a 30 percent rating, but no higher, for bilateral plantar fasciitis, and remanding the issue to the Board.   

In August 2012, the Board remanded the issue of entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis for further development.  That issue and the issue of entitlement to a TDIU were readjudicated in an August 2015 supplemental statement of the case (SSOC), and are now properly before the Board.

The issue of entitlement to a disability rating in excess of 30 percent for bilateral plantar fasciitis addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a September 2015 Statement in Support of Claim the Veteran notified the Board that he wished to withdraw his claim for entitlement to a TDIU due to service-connected disabilities.  The Veteran's representative confirmed the request in a separate letter in September 2015. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In his September 2015 Statement in Support of Claim, the Veteran withdrew the claim of entitlement to a TDIU due to service-connected disabilities.  This withdrawal is in writing and has been associated with the Veteran's claims file.  The Veteran's intent to withdraw the claim was also confirmed by a letter from his representative received the same month.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to a TDIU due to service-connected disabilities is dismissed.


REMAND

In September 2014, the Veteran submitted an additional VA Form 9 requesting a videoconference hearing before the Board.  Although the Veteran was already afforded a hearing before the Board August 2011, the Court has recently held that a VA claimant has the right to request and receive a second Board hearing for the purpose of submitting additional evidence after a remand from the Court if the previously hearing before the Board was at another state of the appellate proceedings.  Cook v. Snyder, No. 15-0873 (Vet. App. Jan. 31, 2017); 38 C.F.R. § 7107 (b) (2016).  Here the Veteran request for a second hearing occurred after the issue of entitlement to a disability rating in excess of 30 percent for bilateral plantar fasciitis was remanded by the Court to the Board for additional consideration.  Therefore the appeal is in a different state of the appellate proceedings than when the first hearing took place, and the Veteran must be afforded an additional hearing before the Board.  See Cook at *18.


Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a videoconference hearing with the undersigned VLJ in accordance with the Veteran's request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


